SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

541
KA 10-00057
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

ORADO N. GRAHAM, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (AMANDA L. DREHER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Frederick G.
Reed, A.J.), rendered November 6, 2009. The judgment convicted
defendant, upon a jury verdict, of criminal possession of a controlled
substance in the second degree, criminal possession of a controlled
substance in the third degree and criminally using drug paraphernalia
in the second degree (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of, inter alia, criminal possession of a
controlled substance in the third degree (Penal Law § 220.16 [1]).
Contrary to defendant’s contention, County Court properly admitted
uncharged crimes as Molineux evidence on the People’s direct case
because that evidence was relevant with respect to defendant’s intent
to sell the controlled substance in his possession (see § 220.16 [1]),
and we conclude that its probative value outweighed any prejudice (see
People v Ray, 63 AD3d 1705, 1706, lv denied 13 NY3d 838; People v
Carson, 4 AD3d 805, 806, lv denied 2 NY3d 797). Furthermore, the
court gave a limiting instruction that minimized any prejudicial
effect (see People v Rogers, 103 AD3d 1150, 1153, lv denied 21 NY3d
946). Even assuming, arguendo, that the court erred in admitting such
evidence, we conclude that the error is harmless. The evidence of
defendant’s guilt is overwhelming, and there is no significant
probability that defendant would have been acquitted but for the error
(see People v Laws, 27 AD3d 1116, 1117, lv denied 7 NY3d 758; see
generally People v Crimmins, 36 NY2d 230, 241-242).


Entered:   May 9, 2014                             Frances E. Cafarell
                                                   Clerk of the Court